          Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  CHRISTIAN W. SANDVIG, et al.,

         Plaintiffs,
                 v.                                        Civil Action No. 16-1368 (JDB)
  JEFFERSON B. SESSIONS III, in his
  official capacity as Attorney General of the
  United States,

         Defendant.



                      PROTECTIVE ORDER GOVERNING DISCOVERY

        Upon consideration of [42] the parties’ joint motion for a protective order, and the entire

record herein, it is hereby

        ORDERED that [42] the motion for a protective order is GRANTED, as follows:

   1.    This Protective Order shall govern any document, testimony, or other material used in this

         litigation that contains Sensitive Company Information.

   2.    For purposes of this Protective Order, the phrase Sensitive Company Information shall

         be defined as any sensitive, non-public information related to a third-party company,

         provided to either or both of the parties in this litigation by that third-party company,

         the public disclosure of which would be harmful to the third-party company. The phrase

         Sensitive Company Information includes, but is not necessarily limited to, the types

         of information described in Fed. R. Civ. P. 26(c)(1)(G) and 45(d)(3)(B)(i)—i.e., “a trade

         secret or other confidential research, development, or commercial information.”




                                                 1
     Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 2 of 6



3.   Any documents or materials for which a party and/or a third-party company wishes to

     invoke the protections of this Protective Order shall be stamped “SUBJECT TO

     PROTECTIVE ORDER – Sensitive Company Information, [insert company

     name],” with the name of the third-party company to which the information belongs

     inserted as appropriate.   For any materials whose medium makes such stamping

     impracticable, such as computer data, the accompanying letter shall be stamped

     “SUBJECT TO PROTECTIVE ORDER – Sensitive Company Information,

     [insert company name].” Any materials that contain information derived from

     Sensitive Company Information, such as court filings or other pleadings, shall be

     stamped “SUBJECT TO PROTECTIVE ORDER – Sensitive Company

     Information, [insert company name].”

4.   With respect to documents, the designating party and/or third-party company shall

     apply the above markings on a page-by-page basis. With respect to written testimony

     (e.g., a declaration or affidavit), the designating party and/or third-party company shall

     apply the above markings on a paragraph-by-paragraph basis. With respect to oral

     testimony (e.g., a deposition), the designating party and/or third-party company shall,

     within 14 days of receiving the transcript, inform the other parties and/or third-party

     company of the specific pages and line numbers that contain Sensitive Company

     Information and thus shall be treated as if the above markings have been applied.




                                             2
     Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 3 of 6



5.   The protections conferred by this Order cover not only the original documents or

     materials produced and marked in accordance with ¶¶ 3-4, but also all copies or excerpts

     of Sensitive Company Information. To the extent a person listed in ¶ 7(a) or (c), infra,

     creates any such documents or materials containing Sensitive Company Information,

     such person must mark those documents or materials in accordance with ¶¶ 3-4.

6.   Sensitive Company Information produced or created pursuant to this Protective Order

     shall not be disclosed except as provided in ¶¶ 7-8 below, and subject to the dispute-

     resolution provisions of ¶ 9, below.

7.   Access to Sensitive Company Information produced or created pursuant to this

     Protective Order shall be restricted to:

        a.    the parties, the attorneys for the parties, the attorneys’ support staff, persons
              employed or contracted for by the attorneys for the purposes of this litigation,
              and other Government personnel;


        b.    the Court and its personnel, including court reporters; and


        c.    individuals affiliated with the third-party company to which the information
              belongs, including the third-party company’s attorneys and their support staff.


8.   Information that is designated Sensitive Company Information shall be used for

     purposes of this litigation only. For individuals listed in ¶ 7(a), supra, who are neither

     attorneys nor Government personnel, Sensitive Company Information shall not be

     disclosed to such individuals unless and until the individual confirms in writing that he

     or she will abide by the terms of this Protective Order, by signing the form filed on the

     docket at ECF No. 42-2, and which shall be attached as Exhibit A to any copy of this

     document given to such individual.


                                                3
      Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 4 of 6



9.    The parties retain the right to challenge the designation of particular information as

      Sensitive Company Information. If a party to this litigation who has received material

      designated as Sensitive Company Information in accordance with this Order disagrees

      with the designation, in full or in part, that party shall notify the other party and the

      relevant third-party company in writing, and all shall confer as to the status of the

      material at issue. As part of this conferral, either party may propose alternate language

      or description of the Sensitive Company Information, such that the alternate language

      or description would no longer constitute Sensitive Company Information. If the parties

      and third-party company are unable to agree upon the status of the material at issue, the

      receiving party may raise the issue with the Court for resolution. The burden of proof

      with respect to the propriety or correctness of the designation will rest on the party and/or

      third-party company that designated the information as Sensitive Company Information,

      including the obligation to prove that the need for confidentiality of the Sensitive

      Company Information outweighs any party’s interests in allowing disclosure of the

      information.    No party, by treating material designated as Sensitive Company

      Information in accordance with this Order, shall be deemed to have conceded that the

      material actually is properly designated as Sensitive Company Information.

10.   If at any point during this litigation (including any appeals) information that was

      designated as Sensitive Company Information is publicly disclosed by the relevant

      third-party company, or no longer qualifies as Sensitive Company Information for any

      other reason, the third- party company shall notify the parties promptly, in writing, and

      shall specify the previously designated page(s) and/or paragraph(s) that shall no longer

      be considered Sensitive Company Information.


                                               4
      Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 5 of 6



11.   Any Court filings that contain Sensitive Company Information pursuant to this

      Protective Order shall be made under seal.          The party or third-party company

      responsible for such filing shall, within seven days, also file a redacted version that is

      publicly available.

12.   Those portions of any depositions where the contents of Sensitive Company

      Information are discussed shall be designated as under seal, and the parties and relevant

      third-party company shall treat those portions of deposition transcripts as Sensitive

      Company Information subject to this Protective Order. The process for designating

      Sensitive Company Information within a deposition transcript is set forth in ¶ 4, supra.

13.   Upon the scheduling of any hearing or trial in this matter, the manner of using any

      Sensitive Company Information at such hearing or trial shall, after consultation between

      the parties’ counsel, be determined by the Court prior to any such hearing or trial. To the

      extent either party intends to request that the Court allow the use or disclosure of

      Sensitive Company Information beyond what is allowed under the terms of this

      Protective Order (e.g., in an open hearing or setting), counsel for the parties must also

      consult with counsel for the relevant third- party companies.

14.   Nothing in this Protective Order obligates the parties or any third-party companies to

      produce any information whatsoever, or waives the applicability of privileges with

      respect to any information. This Protective Order does not constitute a ruling on the

      question of whether the materials protected by this Protective Order, or derived

      therefrom, are properly discoverable or admissible, and this Protective Order does not

      constitute a ruling on any potential objection to the discoverability or admissibility of

      such information.

                                              5
          Case 1:16-cv-01368-JDB Document 43 Filed 11/29/18 Page 6 of 6



   15.    Nothing in this Protective Order shall be construed as preventing the parties or their

          attorneys from discussing the issues in this litigation with any person (whether a party,

          third-party, or otherwise), except to the extent that such discussions would disclose

          Sensitive Company Information produced during discovery.

   16.    Nothing in this Protective Order shall be construed as preventing the parties or their

          attorneys from discussing or disclosing information that is already publicly available or

          that was not produced during discovery. Nothing in this Protective Order shall be

          construed as preventing a third-party company from disclosing any information related

          to the third-party company, whether Sensitive Company Information or otherwise,

          outside the context of this litigation.

   17.    The parties retain the right to seek a modification of any provision of this Protective

          Order. Third-party companies may also, if appropriate, seek modification of any

          provision of this Protective Order.

         SO ORDERED.

                                                                                 /s/
                                                                          JOHN D. BATES
                                                                     United States District Judge

Dated: November 29, 2018




                                                    6
